ADVISORY ACTION
Applicant respectfully submits that Lee fails to teach or suggest such a determination based on both a comparison of a measured RSRP with a threshold, and whether the UE is capable of enhanced coverage.  However, the Examiner respectfully disagrees.
	Lee discloses in at least paragraphs 149-154 that if pathloss or RSRP calculated at a WTRU receiver is lower than a predefined threshold, the WTRU may determine a larger (E)CCE aggregation level set among the (E)CCE aggregation level set candidates.  The subframes may be bundled for an (E)PDCCH transmission in the (E)PDCCH coverage enhancement mode. For instance, an (E)PDCCH may be transmitted for K-subframes (where K>1). Within the bundled subframe, the starting (E)CCE number may be the same so that a WTRU may integrate the (E)CCEs over multiple subframes without demodulation. The (E)PDCCH coverage enhancement mode may be applicable to a WTRU-specific search space. The (E)PDCCH coverage enhancement mode may be used irrespective of the transmission. The (E)PDCCH coverage enhancement mode may only be applicable for a specific DCI format and/or transmission mode.  If a WTRU switches to or falls under coverage enhancement mode, the solutions for (E)PDCCH coverage enhancement mode may be used.  In other words, when the RSRP calculated at a WTRU receiver is lower than a predefined threshold, the WTRU switches to the coverage enhancement mode, the solutions for (E)PDCCH coverage enhancement mode may be used.  Therefore, in order to switch to the coverage enhancement mode, it has to meet both condition such as the RSRP value is lower than a predefined threshold and the device is capable of the enhanced coverage.  For the reasons above, the Examiner contends that the combination of references shows all limitations in the claims.  Lee, further, disclose at least paragraphs 177-178 that if both a legacy PBCH and an ePBCH may be transmitted in the same cell, a WTRU behavior for the PBCH reception may include at least one a WTRU may measure Reference Signal Receive Power (RSRP) before the reception of the PBCH, and if the measured RSRP is lower than a threshold, the WTRU may (or may start to) attempt to receive and/or decode ePBCH.  In other words, in order to receive ePBCH, the device compares the measured RSRP with a threshold and it is also capable of the enhanced coverage.  Once again, based on these reasons above, the Examiner contends that the combination of references shows all limitations in the claim.

/DAI PHUONG/Primary Examiner, Art Unit 2644